Citation Nr: 1709677	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease, gastroesophageal reflux disease, and recurrent H. pyloric infections.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1974 to June 1977 and from January 1991 to May 1991, with additional periods of active and inactive duty for training (ACDUTRA & INACDUTRA).

This appeal is before the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2014, the Board denied the Veteran's claim for service connection for a gastrointestinal disability.  The Veteran appealed this denial to the U.S. Court of Appeals for Veterans Claims.  In November 2016, the Court granted a Joint Motion for Remand (JMR), as discussed in more detail below.  Accordingly, this issue has returned to the Board for review.

Also in December 2014, the Board remanded the issue of entitlement to a TDIU for additional development.  That development has been substantially completed.

In this decision, the Board is granting a TDIU effective from August 7, 2006, at which point he meets the schedular requirements.  Entitlement to a TDIU prior to that date is REMANDED for referral to the Director of the Compensation for consideration on an extraschedular basis.  Entitlement to service connection for a gastrointestinal disability is also REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran meets the schedular requirements for a TDIU as of August 7, 2006.  His service-connected migraine headaches and PTSD preclude him from obtaining and maintaining substantial gainful employment since that time.


CONCLUSION OF LAW

The criteria are met for a TDIU starting from August 7, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Here, the Veteran is service connected for migraines, PTSD, and tonsillitis.  His migraine headaches have been rated as 50 percent disabling since April 2003; his PTSD has been rated 50 percent since August 2006; and, his tonsillitis is rated noncompensably.  Effective from August 7, 2006, the Veteran has an 80 percent combined rating.  38 C.F.R. § 4.25.  He did not have a 40 percent rating for any of his disabilities prior to August 7, 2006.  He therefore meets the schedular requirements for the assignment of a TDIU as of August 7, 2006.

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that his headaches and his PTSD preclude the Veteran from obtaining substantial gainful activity.  He last worked full-time in 1994, when he had to quit his job at a car detailing shop due to his headaches and his psychiatric symptoms.  He attempted to obtain work with assistance from VA vocational rehabilitation services after that job, but discontinued services after still not finding employment by 1998.  In December 2015, a private physician reviewed the record, and opined that his headaches are so severe so as to prevent even sedentary work, and that both his headaches and PTSD symptoms preclude him from obtaining and maintaining employment.  His headaches can last for days, and render him unable to do anything but lay down in a dark room.  They are frequent, yet also unpredictable, and interfere with an ability to keep a schedule.  The record shows he missed numerous hours due to his migraines and doctor appointments for migraines.  His PTSD symptoms include memory loss, sleep impairment, difficulty understanding commands, and difficulty establishing relationships, which directly impair employability, and which were not relieved despite treatment.  The physician concluded that he had been unemployable since the 1990's.  Accordingly, a TDIU is warranted from August 7, 2006, which is when he met the schedular requirements for a TDIU.  

The Board also finds that his disabilities precluded him from obtaining and maintaining substantial gainful employment prior to the date he meets the schedular requirements.  The issue of whether he is entitled to a TDIU earlier than August 2006, on an extraschedular basis, is discussed in the REMAND section below.


ORDER

A TDIU is granted effective from August 7, 2006. 


REMAND

As mentioned above, the Veteran's claim to service connect a gastrointestinal disability was returned to the Board pursuant to a November 2016 JMR.  In the JMR, the parties agreed that the VA examination opinions of record, July and November 2013, were inadequate because no opinion regarding direct service connection was obtained.  Accordingly, an opinion must be obtained.

He has been found unemployable due to his disabilities, but does not meet the schedular criteria prior to August 2006.  Accordingly, this matter is to be referred to the Director of Compensation Service for consideration of whether TDIU is warranted on an extraschedular basis prior to August 2006.  See 38 C.F.R. §  4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis, under 38 C.F.R. § 4.16(b), prior to August 2006 to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.  

2.  Ask the Veteran to identify all treatment he has received for his gastrointestinal disability, and make arrangements to obtain all records not already associated with the claims file.

3.  After receipt of records, schedule the Veteran for an appropriate VA examination for an opinion on whether any diagnosed gastrointestinal disability, including peptic ulcer disease, GERD, and recurrent H. pylori infections, are as likely as not (50 percent or greater probability) related to his service.

The examiner is asked to review the claims file, and to elicit from the Veteran a history of his symptoms and his theory for why his gastrointestinal symptoms are related to or caused by his service.  The examiner is asked to provide a list of diagnoses, and to address whether any of the diagnosed disabilities are related to his service.

All opinions are to be supported by explanatory rationale that cites to evidence in the record.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


